The indictment in this case charged this appellant with the offense of assault with intent to murder; the charge being that he unlawfully and with malice aforethought did assault Bertha Lee Thomas with the intent to murder her, etc.
Upon the trial the jury returned a verdict of, "We the jury find the defendant guilty of an assault with the intent to murder," whereupon the court, in line with said verdict, duly sentenced appellant to serve an indeterminate term of imprisonment in the penitentiary for not less than 2 1/2 years, nor more than 3 years. From said judgment, this appeal was taken.
We find upon investigation that the proceedings in the lower court were regular throughout, and, as no error is apparent on the record upon which this appeal is predicated, the judgment of conviction in the lower court will stand affirmed.
Affirmed.